Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mallon, J.), rendered December 18, 1989, convicting him of reckless endangerment in the first degree, reckless endangerment in the second degree (two counts), and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant knowingly possessed a stolen motor vehicle with a value exceeding one hundred dollars (Penal Law § 165.45 [5]), and that he demonstrated a depraved indifference to human life and created a grave risk of death to others by driving that car in the lane of oncoming traffic at 65 miles per hour, in excess of the posted speed limit, head on towards a police vehicle (see, Penal Law § 120.25). Moreover, upon our exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive finder the circumstances (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.